UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In Re:

         GAIL M. MIKELL FKA GAIL M.                    Case No. 15-22049-RDD
         POWELL,                                       Chapter 13

                          Debtor.


ORDER PURSUANT TO 11 U.S.C. §362 (d)(1) MODIFYING THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. §362(a) AFTER DEFAULT UNDER CONDITIONAL ORDER


         UPON the motion, dated February 5, 2016 (the "Motion"), of GM Financial (with any

subsequent successor or assign, the "Creditor"), for an order, pursuant to § 362(d) of Title 11 of the

United States Code (the "Bankruptcy Code") vacating the automatic stay imposed in this case by § 362(a)

of the Bankruptcy Code as to the Creditor's interests in a 2011 GMC Acadia (V.I.N.

1GKKVRED6BJ258695) (the "Collateral") to allow for the Creditor's enforcement of its rights in, and

remedies in and to, the Collateral; and due and proper notice of the Motion having been made on all

necessary parties; and the Creditor and the debtor herein (the “Debtor”) having agreed to the resolution of

the Motion in the form of a conditional order, which was entered June 3, 2016 (the “Conditional Order”);

and upon the certificate of non-compliance, dated September 27, 2018, submitted by counsel for the

Creditor it appearing that the Debtor is in material default under the Conditional Order after the Creditor’s

compliance with the Conditional Order’s notice and opportunity-to-cure provisions; and good and

sufficient cause appearing; and no additional notice or hearing being required, it is hereby

         ORDERED, that the Motion is granted as provided herein; and it is hereby

         ORDERED, that the automatic stay imposed in this case by § 362(a) of the Bankruptcy Code is

vacated pursuant to § 362(d)(1) of the Bankruptcy Code as to the Creditor's interests in the Collateral to

allow the Creditor's enforcement of its rights in, and remedies in and to, the Collateral under applicable

non-bankruptcy law; and it is further
       ORDERED, that the Creditor shall promptly report to and turn over to the chapter 13 trustee any

surplus proceeds of the Collateral

Dated: White Plains, New York
       October 2, 2018

                                           /s/ Robert D. Drain          _
                                           United States Bankruptcy Judge




                                                   2
